Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,836,541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Madeline Schlederer on 02/23/2022.

The application has been amended as follows: 
Amend claim 1 as follows:
1.	A valve assembly for a dispensing container, the valve assembly comprising: 
a closure body comprising a main closure body and a closure cap, the main closure body coupled to the closure cap via a flexible hinge; and 

a valve frame coupled to the closure body and formed from a first injection material and comprising: 
a radial ledge; and 
a radial wall, the radial wall extending substantially perpendicular to the radial ledge; and 
a valve head formed from a second injection material permanently coupled to the valve frame and comprising: 
a valve head portion with one or more valve head slits; 
a hinge portion coupled to the valve head portion such that at least a portion of the hinge portion is disposed substantially above the radial wall; 
a sleeve portion coupled to the hinge portion; and 
a peripheral sealing flange coupled to the sleeve portion, the peripheral sealing flange supported by the radial wall and sealably coupled to the main closure body; 
wherein the valve head portion is configured to be operable between an open position and a closed position; 
wherein the valve head portion has a first thickness, the hinge portion has a second thickness, and the sleeve portion has a third thickness; and 
wherein the second thickness is substantially greater than the first thickness and substantially greater than the third thickness, such that the hinge portion, the sleeve 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed valve assembly for a dispensing container is considered allowable due to the different parts of the co-injected valve imparting stability for connecting to a closure cap and others including varying thicknesses imparting specific function for operation. In particular, a valve frame coupled to the closure body and formed from a first injection material. Further, a valve head portion with one or more valve head slits, the valve head portion having a first thickness; a hinge portion coupled to the valve head portion, the hinge portion having a second thickness; and a sleeve portion coupled to the hinge portion, the sleeve portion having a third thickness. Wherein the second thickness is substantially greater than the first thickness and substantially greater than the third thickness, such that the hinge portion, the sleeve portion, and the peripheral sealing flange are stationary as the valve head transitions between a closed valve position and an open valve position. These features include the technical advantage of keeping the valve in stable positioning for use while always keeping the valve in a ready dispensing position, as the only flexure allowed is that of the flaps in the center of the valve delimited by slits, this minimal movement ensures the valve stays effective after repeated use. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754